                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 9:20-CV-80020-ROSENBERG/REINHART

    RAGNER TECHNOLOGY CORPORATION,

         Plaintiff,

    v.

    CHERYL BERARDI,

   Defendant.
_______________________________________/

                                              ORDER OF REMAND

            This cause is before the Court sua sponte. After review of jurisdictional briefing from the

parties, the Court concludes that it lacks subject-matter jurisdiction over this action and remands

the case to state court.

                                              I.    BACKGROUND

         a. Facts1

            This case is about an August 2011 meeting that went downhill. The aftermath of that

meeting sparked a nearly decade-long dispute across multiple lawsuits involving confidentiality,

intellectual property, and unfair competition. As relevant here, Plaintiff Ragner Technology

Corporation (“RTC”) holds two patents (the “RTC Patents”) related to expandable hoses. 3 ¶¶ 13–

14. RTC has granted an exclusive license to Tristar Products (“Tristar”) to manufacture, market,

and distribute products covered by the RTC Patents. Id.

            The Complaint alleges the following facts, which are accepted as true for present purposes.

In May of 2011, RTC engaged Greg Janson as a broker to solicit investors in its expandable-hose



1
    Unless otherwise cited, all page and paragraph citations are to the Complaint. DE 1-1.
technology, and Janson signed a nondisclosure agreement. 3–4 ¶ 15. On August 9, 2011, Janson

requested a copy of RTC’s business plan to distribute to potential investors, which RTC provided.

4 ¶ 16. Janson then contacted Michael and Cheryl Berardi, providing a copy of the business plan

and instructions for accessing RTC’s password-protected website, which demonstrated various

features of RTC’s prototype, called the “Microhose.” 4 ¶ 18. Janson had informed the Berardis

that RTC was interested only in potential investors, not potential licensees. 4 ¶ 17.

       On August 15, 2011, Janson arranged a meeting between RTC representatives and the

Berardis, along with a potential investor flying in from Connecticut. 5 ¶ 20. The meeting took

place on August 23, 2011, at the Berardis’ home in Jupiter, Florida. 5 ¶ 21. RTC’s representatives

at the meeting were Gary Ragner, Robert deRochemont, Jr., and Margaret Combs. Id. The Berardis

were present, and the attendee from Connecticut was Edward Kelly, then CEO of National Express.

Id. Finally, Janson and another broker, Vince Simonelli, were present. Id.

       At the outset of the meeting, Kelly sought clarification of the meeting’s scope, and an RTC

representative stated that the company was seeking investors only, not licensees. 5 ¶ 22. Then,

Combs insisted that the Berardis, Kelly, and National Express agreed to confidentiality and

nondisclosure regarding information disclosed by RTC during the meeting. 5–6 ¶¶ 22–23. All

parties orally agreed to terms of confidentiality and nondisclosure, and to execute a written

agreement after the meeting. Id. RTC then disclosed engineering diagrams, ideas, manufacturing

materials, and other techniques and concepts related to its Microhose. 6 ¶ 23. RTC reiterated its

desire for investment, and National Express responded that it was interested only in licensing the

product, suggesting a Taiwan-based manufacturer. Although RTC expressed hesitancy about using

a foreign manufacturer, Kelly requested to contact the manufacturer to determine whether the




                                                 2
manufacturer would be able to manufacture a product based on the RTC Patents. 6–7 ¶ 24. RTC

authorized the disclosure, subject to the terms of the confidentiality agreement. Id.

       The attendees ate lunch, after which RTC demonstrated the Microhose prototype for those

in attendance using a faucet at the Berardis’ home. 7 ¶ 25. Kelly left the meeting immediately after

the demonstration, and the RTC representatives departed at approximately 2:00 PM. 7 ¶ 26.

Following the meeting, Combs prepared written agreements consistent with the attendees’ verbal

nondisclosure/confidentiality agreement and emailed agreements to the Berardis, Kelly, and

National Express for signature. 7–8 ¶ 27. No recipient executed the agreement, and National

Express did not contact RTC regarding Kelly’s outreach to the Taiwanese manufacturer. 8 ¶¶ 29–

30.

       On November 4, 2011, Mr. Berardi filed a patent application for a hose that “purported to

claim novel features of the prototype of the Microhose demonstrated” at the meeting. 9 ¶ 32. With

the assistance of Ms. Berardi, he ultimately obtained three patents (the “Berardi Patents”) involving

features from the prototype demonstrated at the August 2011 meeting and representing that he was

the inventor of the subject of the patents. 9 ¶ 33. After the U.S. Patent and Trademark Office

rejected certain subsets of the Berardi Patents as anticipated by the RTC Patents, Mr. Berardi gave

a presentation to a patent examiner on August 15, 2012. 10 ¶ 34. During the presentation, he

explained certain differences between the hose contemplated by his patents and that of the RTC

Patents, namely that “the inner and outer layers of the [RTC hose] are bonded together and that the

outer layer is plastic material, wherein the [Berardi hose’s] outer layer is formed of a fabric

material.” Id. He did not disclose that Mr. Ragner explained to him during the August 2011

meeting, under terms of confidentiality, that the layers need not be bonded. Id. Mr. Berardi did

not otherwise mention the prototype demonstrated by RTC at the August 2011 meeting. 11 ¶ 35.



                                                 3
         Blue Gentian, LLC, of which the Berardis are members, holds title to the Berardi Patents

and has granted National Express the exclusive rights to market and sell an expandable hose

branded the “Xhose.” 11 ¶¶ 36–37. This product competes with Tristar Products’ “Flex-Able

Hose,” manufactured under a license from RTC.                   12 ¶¶ 39–40.        The Berardis have made

representations in the marketplace regarding Mr. Berardi’s inventorship of the Xhose and alluding

to “imitators” of his product. 13–14 ¶ 33. Ms. Berardi assisted her husband in filing patent

applications, creating commercials for the Xhose, and otherwise developing and selling the Xhose.

Id.

      b. Procedural History

         This dispute has precipitated numerous related lawsuits involving, inter alia, infringement,

validity, and enforceability related to the RTC Patents and Berardi Patents, all of which are

proceeding in the U.S. District Court for the District of New Jersey. See DE 12 at 4; DE 15 at 13

n.6. An action related to the instant case was initially filed in the Southern District of Florida in

2014. DE 1, Case No. 9:14-cv-80734-WPD (S.D. Fla. May 30, 2014). That case included, as does

this one, claims against Ms. Berardi for breach of contract and fraud. That case was then transferred

to the District of New Jersey as related to a pending action. DE 56, Case No. 9:14-cv-80734-WPD

(S.D. Fla. Oct. 28, 2015). After transfer, the District of New Jersey found that it lacked personal

jurisdiction over Ms. Berardi, severing and dismissing without prejudice the claims against her. DE

134, Case No. 1:15-cv-07752-NLH (D.N.J. Mar. 22, 2018).

         On May 21, 2019, RTC filed the instant Complaint against Ms. Berardi in Florida state

court, alleging common-law fraud and breach of contract. Ms. Berardi removed the action to this

Court on January 8, 2020,2 asserting that this Court has federal-question jurisdiction under 28


2
 Ms. Berardi states that she did not receive the Complaint until December 9, 2019, when Mr. Berardi was served.
DE 1 at 1.

                                                        4
U.S.C. §§ 1331 and 1338(a). Because the Complaint contains only state-law causes of action, the

Court requested that the parties provide briefing on the Court’s subject-matter jurisdiction. DE 10.

Ms. Berardi argues that the Court has federal-question jurisdiction under Gunn v. Minton, 568 U.S.

251 (2013), which RTC contests.

                                   II.   LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized by

Constitution and statute.” Gunn, 568 U.S. at 256 (citation and internal quotation marks omitted).

Congress has extended federal-court jurisdiction to “all civil actions arising under the Constitution,

laws, or treaties of the United States,” 28 U.S.C. § 1331, and specifically to “any civil action arising

under any Act of Congress relating to patents,” § 1338(a), with the latter form of jurisdiction being

exclusive. Ordinarily, “a case arises under federal law when federal law creates the cause of action

asserted.” Gunn, 568 U.S. at 257. But when a complaint raises only state-law claims, there is a

“special and small category” of cases over which federal-question jurisdiction extends. Id. at 258

(quoting Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 699 (2006)).

       A federal court has federal-question jurisdiction over a state-law claim “if a federal issue is:

(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal

court without disrupting the federal-state balance approved by Congress.” Id. Only if all four

requirements are met is jurisdiction proper. Id. Finally, “removal statutes are construed narrowly;

where plaintiff and defendant clash about jurisdiction, uncertainties are resolved in favor of

remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).




                                                   5
                                             III.     DISCUSSION

         Ms. Berardi asserts that RTC’s claims for fraud and breach of contract arise under the patent

laws because the adjudication of those claims will require the resolution of issues regarding the

Berardi Patents. The Court considers each element of Gunn in turn.

    a. Necessarily Raised

         “[A] patent law issue will be necessarily raised only if it is a necessary element of one of

the well-pleaded claims.” NeuroRepair, Inc. v. The Nath Law Grp., 781 F.3d 1340, 1344 (Fed. Cir.

2015). The elements of fraudulent misrepresentation under Florida law (styled “Common Law

Fraud” in Count I of the Complaint) are: “(1) a false statement concerning a material fact; (2) the

representor’s knowledge that the representation is false; (3) an intention that the representation

induce another to act on it; and (4) consequent injury by the party acting in reliance on the

representation.” Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010) (citation omitted). The elements

of breach of contract are: “(1) a valid contract existed; (2) a material breach of the contract; and (3)

damages.” Deauville Hotel Mgmt., LLC v. Ward, 219 So. 3d 949, 953 (Fla. Dist. Ct. App. 2017).

         Ms. Berardi argues that in proving damages, the final element of both the fraud and breach-

of-contract claim, RTC must necessarily raise substantive issues of patent law.3 Ms. Berardi

articulates RTC’s theory of harm as follows: First, Ms. Berardi misrepresented that she would keep

information disclosed during the August 2011 meeting confidential. Second, in reliance on that

misrepresentation, RTC disclosed confidential information and demonstrated the Microhose to the

Berardis. Third, Ms. Berardi assisted Mr. Berardi in filing patent applications which purported to




3
  Defendant also argues that a federal issue is necessarily raised with respect to the breach element of RTC’s breach-
of-contract claim. Defendant argues that the allegation of breach “is pleaded in direct conflict with 37 C.F.R. § 1.56,
the duty to disclose information material to patentability.” DE 12 at 11. But Defendant cites no authority showing that
this regulation is necessarily raised as part of RTC’s claim, as opposed to a defense. This regulation is discussed further
in the Court’s analysis of whether any federal issues are “substantial.”

                                                            6
claim features of the Microhose demonstrated by RTC during the August 2011 meeting, and the

Berardi Patents were issued listing Mr. Berardi as the inventor. Ms. Berardi argues that because

the Complaint alleges that RTC was harmed by the “filing of false patent applications claiming

features of the product disclosed by RTC,” an issue of patent law is necessarily raised in the

damages element of each cause of action. DE 13 at 9.

         Although that is one theory of harm, it is not the only one alleged in the Complaint. The

Complaint alleges that Mr. Berardi developed his product only after Ragner’s confidential

disclosure that the outer cover of an expandable hose “could include a fabric cover, and that the

inner and outer layer need not be bonded.” Id. at 10–11, ¶¶ 34, 35. The product that Mr. Berardi

developed, the “Xhose,” is a direct competitor of the product licensed by RTC, the “Flex-Able

Hose.” Id. at 12 ¶ 40. Ms. Berardi has helped produce commercials for the Xhose and otherwise

market it, benefiting financially from sales of the Xhose. Id. at 14 ¶ 44. In other words, an injury

resulting from the alleged misrepresentation and breach of confidentiality may be the loss of market

share and reputational harm caused by Xhose’s development and competition with the Flex-Able

Hose. A state court could find that this injury occurred without necessarily deciding the validity,

enforceability, scope, or other federal issue related to the Berardi Patents. Accordingly, RTC’s

claims for fraudulent misrepresentation and breach of contract do not necessarily raise a patent

issue.

    b. Actually Disputed

         The parties actually dispute numerous issues relating to the Berardi Patents, including

inventorship and infringement of the RTC Patents by products covered under the Berardi Patents.

See DE 12 at 12 (citing seven cases between entities related to the parties).




                                                  7
   c. Substantial

       For purposes of federal-question jurisdiction, “it is not enough that the federal issue be

significant to the particular parties in the immediate suit.” Gunn, 568 U.S. at 260. Rather, the

inquiry looks “to the importance of the issue to the federal system as a whole.” Id. Three

nonexclusive factors guide the determination of whether an issue is substantial:

       First, a substantial federal issue is more likely to be present if a pure issue of federal
       law is dispositive of the case. Second, a substantial federal issue is more likely to
       be present if the court’s resolution of the issue will control numerous other cases.
       Third, a substantial federal issue is more likely to be present if the Government has
       a direct interest in the availability of a federal forum to vindicate its own
       administrative action.

NeuroRepair, 781 F.3d at 1345 (citations, alterations, and internal quotation marks omitted).

       First, Ms. Berardi argues that whether the Berardi Patents were fraudulently procured will

be dispositive of the case. That is incorrect for two reasons. First, a patent issue is not necessarily

raised for the reasons described above. Second, even if a patent issue were necessarily raised, it

would still not be dispositive of the case. RTC would have to prove each element of its fraudulent

misrepresentation and breach of contract claims, which involve questions of fact and of Florida law.

Id. at 1346 (“Even if the federal issue is resolved in their favor, ‘plaintiffs must still prove the

remaining elements of fraudulent misrepresentation (such as intent) or breach of contract (such as

the existence of a contract).’”) (quoting Mikulski v. Centerior Energy Corp., 501 F.3d 555, 571 (6th

Cir. 2007)).

       Second, Ms. Berardi argues that rulings on patent issues in this action would control “the

outcome of seven (7) federal actions—six (6) of which include patent-infringement claims with

compulsory counterclaims regarding non-infringement, invalidity and inequitable conduct,” and

another antitrust case alleging fraudulent procurement. DE 12 at 15. However, neither party briefed

whether a state-court ruling on the Berardi Patents in this action would have a preclusive effect on

                                                   8
the pending federal cases. Assuming for argument’s sake that it would have some preclusive effect,

it still would not control numerous other cases within the meaning of Gunn. According to Ms.

Berardi, the only cases to which such a ruling would arguably apply are cases already pending

between the parties and related entities. This is “poles apart” from Grable & Sons Metal Prods.,

Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005), the paradigmatic example of this concept. Gunn,

568 U.S. at 262 (citation omitted). There, the federal issue was a notice requirement under a federal

statute that would apply generally to tax-sale cases involving the Internal Revenue Service. Grable,

545 U.S. at 315. Here, determinations regarding the viability of the parties’ patents would have

limited application beyond the dispute between these parties and their affiliates, multifarious though

the dispute may be.

        Third, Ms. Berardi argues that the Government has a strong interest in having a federal

forum to vindicate its administrative action. Ms. Berardi cites a regulation requiring those in the

patent-prosecution process to disclose all known information that is material to the patentability of

an invention, which Ms. Berardi suggests would be implicated in the course of determining alleged

breach and damages. 37 C.F.R. § 1.56; see DE 12 at 15 (“Because the Government has a strong

interest in uniform application of its rules and regulations regarding the patent process, it also has

a strong interest in ensuring that patent applicants in different parts of the country are subject to the

same application of its rules and regulations.”). Ms. Berardi does not explain in detail why this

regulation would be construed as part of RTC’s claims, but in any event, a duty of candor imposed

by a federal regulation is distinguishable from the administrative action in Grable. Unlike the

statutory notice at issue in Grable, which would have impacted IRS procedures prospectively, the

government has no such direct interest in specific disclosures made to the Patent and Trademark

Office eight years ago. Grable, 545 U.S. at 315.



                                                   9
    d. Capable of Resolution in Federal Court Without Disrupting the Federal-State Balance
       Approved by Congress

        Finally, Ms. Berardi argues that federal jurisdiction would not upset the federal-state

balance because Congress vested the federal courts with exclusive jurisdiction over cases arising

under patent law. To an extent, this argument begs the question to be answered, since the Gunn

inquiry is directed to determining whether a case arises under the patent laws. And here, because

patent issues are embedded only in the injury portion of RTC’s claims, if at all, there is a heightened

risk of injury to the federal-state balance.

        A plaintiff’s entitlement to any particular type of damages and the measure thereof are often

fact-bound questions, the answers to which may change as a case proceeds. Thus, a defendant’s

suggestion that a plaintiff can prevail solely under a damages theory relying on federal law should

be considered with caution. After all, the consequence of finding that a federal court has patent

jurisdiction is to foreclose state-court jurisdiction. 28 U.S.C. § 1338(a) (conferring exclusive

federal jurisdiction for actions arising under patent laws). Where, as here, a fair reading of the

Complaint yields multiple possible theories of harm, not all of which require construing federal

law, the exercise of jurisdiction would be both speculative and inconsistent with the principles of

federalism that undergird Gunn. See MDS, 720 F.3d at 843 (“To hold that all questions of patent

infringement are substantial questions of federal law for the purposes of federal patent jurisdiction

would sweep a number of state-law claims into federal court.”); see also NeuroRepair, 781 F.3d at

1348 (“Since Gunn, courts considering alleged violations of a variety of state laws have declined

to find federal question jurisdiction notwithstanding the presence of an underlying issue of patent

law.”) (citing cases).

        Therefore, the Court concludes that this action does not arise under the patent laws, and the

Court must remand the case for lack of subject-matter jurisdiction.

                                                  10
                                  IV.    CONCLUSION

        For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

        1. This case is REMANDED to the Fifteenth Judicial Circuit Court in and for Palm Beach
           County, Florida.

        2. The Clerk of Court is instructed to CLOSE this case, terminating all deadlines and
           denying all pending motions as moot.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of March,
2020.



                                                   _______________________________
                                                   ROBIN L. ROSENBERG
                                                   UNITED STATES DISTRICT JUDGE

Copies furnished to: Counsel of Record




                                              11
